Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 12, 14, 15, and 17-20 are pending.  Claims 2-11, 13, and 16 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/18/21 have been entered.  
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/18.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/18/20 have been withdrawn:
	None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to instant claim 1, the specification, as originally filed, provides no basis for “15% by weight” of monomer B.  Thus, this is deemed new matter.  Note that, instant claims 12, 14, 15, 17, and 18 have also been rejected due to their dependency on claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to instant claim 1, this claim is vague and indefinite in that while it recites specific weight percents of monomers A, B, and D and the overall specific molecular weight of the polymer, it also recites that the variable “n” may be from 20 to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cermenati et al (US 8,241,428) in view of Reddy et al (US 2005/0113280) and Boeckh et al (US 2007/0149436).
Cermenati et al teach a liquid acidic hard surface cleaning composition having a pH of from 2 to 2.9 and comprising formic acid and an alkaline material.  The compositions contain from 0.01% to 15% by weight of the composition of formic acid.  See column 3, lines 45-69.  Suitable alkaline materials include sodium hydroxide, potassium hydroxide, etc., which may be used in amounts from 0.01% to 10% by weight.  See column 3, lines 1-25.  The compositions may contain a nonionic surfactant in amounts from 0.1% to 15% by weight and ethoxylated and/or propoxylated alcohols 
Cermenati et al do not teach the specific copolymer as recited by the instant claims or a composition having a pH from about 1 to about 6 containing the specific copolymer and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Reddy et al teach a detergent having a copolymer containing polyalkylene oxide groups and quaternary nitrogen atoms and a surfactant system for clay soil removal and anti-redeposition benefits on surfaces such as fabrics and hard surfaces.  See Abstract.  The copolymers are used in amounts from about 0.01% to about 20% by weight and comprise from 60 to 99% by weight of a methyl polyethyleneglycol methacrylate monomer, a quaternized monomer such as 3-methyl-1-vinyl imidazolium in amounts from 1 to 40% by weight, an anionic monoethylenically unsaturated monomer in amounts up to 39% by weight, and up to 30% by weight of nonionic monoethylenically unsaturated monomers such as N-vinyl pyrrolidone, N-vinylcaprolactam, etc.  See paras. 17-72.  The copolymers allow the detergent compositions to disperse particles of soiling in an excellent manner and thus prevent redeposition of the soiling onto the fabric and hard surfaces during washing.  This benefit applies particularly for particulate 
Boeckh et al teach water-soluble copolymers which comprise, in copolymerized forms, 60 to 99% by weight of at least one monoethylenically unsaturated polyalkylene oxide monomer, 1 to 40% by weight of at least one nonquaternized dipolar monomer comprising at least one nitrogen atom, 0 to 39% by weight of other nonionic monoethylenically unsaturated monomers, and 0 to 10% by weight of other anionic monoethylenically unsaturated monomers which have an average molecular weight of from 2000 to 500,000.  The copolymers are used as dispersants and sequestrants for pigmented materials, as additives for detergents, laundry pretreatment compositions, cleaners for hard surfaces, etc.  See Abstract.  Suitable nonquaternized dipolar monomers comprising at least one nitrogen atom include N-vinylimidazole, N-vinyl-pyrrolidone, N-vinylcaprylactam, etc.  See paras. 53-62.  The copolymers are excellently suitable for dispersion and sequestering of particulate and soluble pigmented materials in aqueous media, in particular pigment-containing soiling, as caused by tea, coffee, wine, fruit, etc.  See para. 99.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a N-vinylimidazole monomer in the copolymer taught by Reddy et al, with a reasonable expectation of success, because Boeckh et al teach the equivalence of N-vinyl pyrrolidone to N-vinyl imidazole as suitable monomers in a similar copolymer for increasing soil dispersion in a similar composition and further, Reddy et al teach the use of N-vinyl pyrrolidone as a suitable monomer.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from about 0.1 to about 6.5 containing the specific copolymer and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Cermenati et al in view of Reddy et al and Boeckh et al suggest a composition having a pH from about 0.1 to about 6.5 containing the specific copolymer and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Cermenati et al in view of Reddy et al, Applicant states that while the cited references may teach various cleaning compositions, they fail to teach or disclose liquid acidic hard surface cleaning compositions containing the components recited in the present claims.  
In response, note that, Boeckh et al is used as a secondary reference, as set forth above, relied upon for its teaching of copolymers containing N-vinylimidazole 
Note that, while Reddy et al do mention that when used as a laundry detergent, the pH of the composition preferably has a pH of from about 8 to 10, Reddy et al clearly teaches that the composition may be used as a hard surface cleaner (See, for example, paras. 2 and 13), and the copolymers allow the detergent compositions to disperse particles of soiling in an excellent manner and thus prevent redeposition of the soiling onto the fabric and hard surfaces during washing.  This benefit applies particularly for particulate soilings, but also hydrophobic, oil-, and grease-containing soilings.  In particular, earth-like soilings can be removed easily as a result of the use of the detergent composition  (See paras. 4-5 of Reddy et al).  Reddy et al clearly teach that the copolymer may be used in various formulations suitable for numerous intended uses, including hard surface cleaners, and there is nothing in Reddy et al to indicate that the copolymers would not be effective in acidic compositions as taught by Cermenati et al.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use the specific copolymer as recited by the instant claims in the composition taught by Cermenati et al, with a reasonable expectation of success, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, the Examiner asserts that the teachings of Cermenati et al in view of Reddy et al and Cermenati et al are sufficient to render the claimed invention obvious under 35 USC 103. 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Examples 1 and 2 of the instant specification provide data showing that the claimed invention provides unexpected and superior drying time and cleaning properties measured as shine in comparison to compositions falling outside the scope of the instant claims.   In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data presented in the instant specification is not commensurate in scope with the instant claims.  For In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using 
Additionally, as stated previously, the Examiner would like to point out that while Polymer A used in Example A, wherein Example A and Polymer A are identified by Applicant as falling within the scope of the claimed invention, contains MPEG-25EO/methyl-vinyl-imidazolium/vinyl imidazole in a weight percent of 80/5/15, the instant claims recite MPEG-25EO/methyl-vinyl-imidazolium/vinyl imidazole in a weight percent of 80/15/5, such that Polymer A does not appear to be representative of the claimed invention;  Therefore, the Examiner asserts that no objective determination as the actual unexpected and superior results of the claimed invention can be made.  Further, the Examiner asserts that Compositions D-F, which fall outside the scope of the instant claims, appear to provide advantageous water drying time and shine properties as well.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/March 16, 2021